            Case 2:21-po-00094-JDP Document 9 Filed 08/04/21 Page 1 of 1


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   CHI SOO KIM
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5   Attorneys for Plaintiff
     United States of America
 6

 7                      IN THE UNITED STATES DISTRICT COURT

 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,           )   2:21-po-00094-JDP
                                         )
11                   Plaintiff,          )
                                         )   [PROPOSED] ORDER TO DISMISS AND
12        v.                             )   VACATE TRIAL
                                         )
13   BOGDAN M. MAKOVSKY,                 )   DATE: August 17, 2021
                                         )   TIME: 10:00 a.m.
14                   Defendant.          )   JUDGE: Hon. Jeremy D. Peterson
                                         )
15                                       )
                                         )
16

17        It is hereby ordered that the plaintiff United States of

18   America’s Motion to Dismiss without prejudice, Case Number 2:21-po-

19   00094-JDP is GRANTED.

20        It is further ordered that the bench trial scheduled on August

21   17, 2021 is vacated.

22

23        IT IS SO ORDERED.

24

25   Dated: August 4, 2021

26                                                                           _
                                       HON.
                                       H N. JEREMY
                                       HO   JEREM
                                                MY D. PETERSON
27                                     United States Magistrate Judge
28

     ORDER TO DISMISS & VACATE TRIAL         1               U.S. v. BOGDAN M. MAKOVSKY
